The Supreme Court of the United States having, by an opinion filed February 21, 1984, remanded this matter to this Court for further proceedings consistent with its determination, and this Court having further remanded the matter to the trial court for additional hearings,
And the parties having entered into a settlement agreement that disposes of all issues remaining in this matter, and having further stipulated to the dismissal of the within matter, and good cause appearing;
It is ORDERED that this matter is hereby dismissed, with prejudice.